Citation Nr: 0800017	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hidradenitis of the buttocks and left axilla.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to April 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The June 2003 rating decision assigned a noncompensable 
disability rating, effective March 26, 2003.  A March 2005 
rating decision increased the veteran's disability rating to 
10 percent, effective March 26, 2003.  The veteran was also 
assigned a temporary 100 percent evaluation from November 26, 
2004, to May 31, 2005, based on surgical or other treatment 
necessitating convalescence.  Thereafter, the disability 
rating reverted to 10 percent.

In his April 2005 substantive appeal, the veteran requested a 
personal hearing at a local VA office before a Member of the 
Board.  In October 2006, the appellant was sent a letter 
notifying him that he was scheduled to appear for a Board 
hearing in December 2006.  He did not report for this hearing 
and has provided no explanation for his failure to report.  
His hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2007).

The Board notes that the veteran has claimed that he is 
unemployable due to his service-connected disabilities.  This 
issue is referred to the RO for further development.


FINDING OF FACT

Manifestations of the veteran's hydradenitis include a 29 
square inch area of deep scarring on the left buttock, a 30 
square inch area of deep scarring on the right buttock, 
periodic infections, enlarged lesions, and drainage of clear 
to yellow fluid.


CONCLUSION OF LAW

The criteria for a combined initial evaluation of 40 percent 
for hidradenitis of the left buttock, right buttock, and left 
axilla have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss VA's efforts to comply 
with the VCAA and implementing regulations at this juncture 
is obviated.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  These requirements have been inferred to apply to 
increased rating claims as well.  For the reasons described 
below, an increased rating is being granted and an effective 
date will ultimately be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).



Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an 
initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is no diagnostic code specific to the disability 
for which the veteran is service-connected, the service-
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the 
anatomical localization, symptomatology and functional 
impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  In the case 
at hand, the veteran's hidradenitis of the buttocks and left 
axilla has been rated by analogy under Diagnostic Code 7806 
as dermatitis or eczema.  The Board will consider whether a 
higher rating can be granted under this code, as well as 
consider any other potentially applicable diagnostic codes.

Under Diagnostic Code 7806, a noncompensable rating is 
warranted if less than 5 percent of the entire body or less 
than 5 percent of the exposed areas are affected; and, no 
more than topical therapy required during the past 12-month 
period.  A 10 percent rating is warranted for dermatitis or 
eczema that is at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating is 
warranted for 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent rating.

According to the August 2005 VA examination report, the area 
of the scars caused by the veteran's hidradenitis in the 
groin, buttocks, and left axillary area was approximately 5 
percent of the total body area and 0 percent of the exposed 
body area.  The August 2005 examination report further notes 
that the veteran was on intravenous antibiotics while in the 
hospital in November 2004, was on Keflex for one month after 
his discharge in March 2005, and was on Vicodin for 
discomfort.  He was not on antibiotics at any other time in 
the past 12 months.  At the time of the examination, the 
veteran was on Motrin.  

Because the veteran's hidradenitis covered 5 percent of his 
total body area, he was assigned a 10 percent disability 
rating under Diagnostic Code 7806.  The remaining medical 
evidence of record does not indicate that the veteran's 
hidradenitis covered a larger portion of his total body area, 
and there was no evidence of systemic therapy to suggest that 
a higher disability rating was warranted.  Therefore, if the 
veteran is to receive a higher disability rating, it must be 
assigned under a different diagnostic code.

Disabilities of the skin are rated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833.  Of these, the Board believes 
that Diagnostic Code 7801, pertaining to scars, other than 
head, face, or neck, that are deep or that cause limited 
motion, is most analogous to the veteran's disability and 
warrants consideration.  Under Diagnostic Code 7801, a 10 
percent rating is assigned if the affected area exceeds 6 sq. 
in. (39 sq. cm.).  A 20 percent evaluation will be assigned 
if the area exceeds 12 sq. in. (77 sq. cm.).  If the area 
involved exceeds 72 sq. in. (465 sq. cm.), a 30 percent 
evaluation will be assigned.  A 40 percent disability will be 
warranted if the area exceeds 144 sq. in. (929 sq. cm.).  
Scars in widely separated areas, as on 2 or more extremities 
or on anterior and posterior surfaces of extremities or the 
trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118 (2007).  

The medical records and photographs on file demonstrate that 
the veteran's scars are deep, with skin grafting having been 
considered.  According to the August 2005 VA examination 
report, there was a 2-centimeter long and 2-millimeter wide 
scar under the veteran's left axilla.  At the tip of the 
scar, there was an open area 2 to 3 millimeters in diameter, 
which was draining clear yellowish fluid.  Adjacent to that 
was a 2-centimeter nodule, which was elevated one-quarter of 
an inch.  

The examiner found drainage on 4 x 4 pieces of gauze that the 
veteran wore across his entire buttocks and perineal area and 
held in place with mesh underpants.  The veteran stated that 
he must change these dressings twice a day, and additional 
medical evidence reflects the continuing problems caused by 
this drainage.

On the left buttock, there was a 6-inch in diameter irregular 
scarred area surrounding a 3-inch in diameter erythematous 
area that was healing by secondary intention.  There were 
several irregular folds near the rectum where the skin had 
healed irregularly.  

On the right buttock, there was a 5-inch long by 2-inch wide 
scarred area, and across the bottom of the right gluteal fold 
there was a 5-inch wide by 4-inch wide scarred area.  There 
was an open area, near the perineal region, which was 1 
centimeter long, from which was oozing clear yellowish serous 
fluid with an unpleasant odor.  

In determining the size of the affected areas, the Board will 
rate the left buttock separately from the right buttock, as 
the areas affected on each buttock are distinct from one 
another.  Furthermore each is affected by separate, periodic 
infections, lesions, eruptions, and scarring.  The separate 
ratings will then be combined under 38 C.F.R. § 4.25.

When considered by itself, the left axillary region warrants 
a 0 percent disability rating, as the affected area is well 
below the 6 square inches, or 39 square centimeters, required 
in order to receive a compensable disability rating.  The 
left buttock, by itself, has an affected area of 
approximately 29 square inches, reflecting that it would 
receive a 20 percent disability rating when considered by 
itself.  Likewise, the right buttock would receive a 20 
percent rating, as its affected area is approximately 30 
square inches.  When combined under 38 C.F.R. § 4.25, these 
individual disability ratings result in a single 40 percent 
disability rating.

The Board believes that this 40 percent rating is applicable 
to the entire period contemplated by this appeal, as the 
veteran's medical records demonstrate that he has been 
experiencing repeated flare-ups of this disability for the 
entire appeals period.  

The evidence in this case fails to show marked interference 
with employment beyond that contemplated in the assigned 
rating, and the veteran has not been hospitalized for this 
disability during the period on appeal.  Therefore, in the 
absence of evidence of an exceptional disability picture, 
referral for consideration of an extraschedular evaluation is 
not warranted.  See 38 C.F.R. § 3.321 (2007).


ORDER

A combined 40 percent rating, but no higher, is granted for 
the veteran's service-connected hidradenitis of the left 
buttock, the right buttock, and the left axilla, subject to 
the laws and regulations governing the payment of monetary 
benefits.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


